     Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 1 of 7 PageID: 584




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


EDWARD WISKIDENSKY,

         Plaintiff,
                                                       Civ. No. 19-20989 (KM)
         v.
                                                               OPINION
COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         The plaintiff, Edward Wiskidensky, brings this action pursuant to 42
U.S.C. §§ 405(g), 1383(c)(3) to review a final decision of the Commissioner of
Social Security (“Commissioner”) denying his claim to Disability Insurance
Benefits (“DIB”) under Title II of the Social Security Act. The decision appealed
from was partially favorable to Wiskidensky. The Administrative Law Judge
(“ALJ”) found that Wiskidensky was disabled and awarded benefits starting
from May 6, 2018. The ALJ found that Wiskidensky was not disabled, however,
prior to that date, i.e., from the claimed onset date of January 27, 2016,
through May 5, 2018. It is from that latter determination that Wiskidensky
appeals. For the reasons stated below, the decision is AFFIRMED.
    I.   BACKGROUND1
         Wiskidensky alleges an onset of disability of January 27, 2016 due to
lumbar disc surgery, bipolar disorder, opiate dependency, and tinnitus/hearing


1        Citations to the record are abbreviated as follows:
         “DE _” = Docket entry in this case
     “R. _” = Administrative Record (DE 5) (the cited page numbers correspond to the
number found in the bottom right corner of the page for all DE 5 attachments)
         “Pl. Brf.” = Wiskidensky’s Moving Brief (DE 10)
         “Def. Brf.” = Commissioner’s Brief (DE 11)
  Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 2 of 7 PageID: 585




loss. (R. 147, 169.) Wiskidensky had a herniated disc and, with Dr. James
Farmer attending, underwent spine surgery. (R. 236, 239–40.) Despite some
improvements and physical therapy, he continued to have back pain as well as
difficulty walking, sitting, and standing. (R. 262, 287, 393–95.) In follow-up
visits, Dr. Farmer indicated on forms that Wiskidensky would be off-task 25%
or more of a workday, and that he would be absent from work more than four
days per month as a result of his symptoms. (R. 393–95.)
      Separate from his spinal impairments, Wiskidensky was treated by a
psychiatrist, Dr. Zyed Zaidi, for over three years for bipolar disorder. (R. 263–
86, 375–88, 369–09, 410–14.) A psychological consultant also examined him
and reported that his ability to reason, communicate, and take of himself were
fair, and he could perform many daily tasks. (R. 358.) State agency
psychological consultants also opined that his mental impairments were non-
severe. (R. 61–62, 72–73.)
II.   DECISION FOR REVIEW
   A. The Five-Step Process and this Court’s Standard of Review
      The Social Security Administration uses a five-step evaluation process for
determining whether a claimant is entitled to benefits. 20 C.F.R. §§ 404.1520,
416.920. In the first step, the Commissioner determines whether the claimant
has engaged in substantial gainful activity since the onset date of the alleged
disability. Id. §§ 404.1520(b), 416.920(b). If not, the Commissioner moves to
step two to determine if the claimant’s alleged impairment, or combination of
impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c). If the claimant has a
severe impairment, the Commissioner inquires in step three as to whether the
impairment meets or equals the criteria of any impairment found in the Listing
of Impairments. 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A. If so, the claimant is
automatically eligible to receive benefits (and the analysis ends); if not, the
Commissioner moves on to step four. Id. §§ 404.1520(d), 416.920(d). In the
fourth step, the Commissioner decides whether, despite any severe
impairment, the claimant retains the Residual Functional Capacity (“RFC”) to



                                         2
  Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 3 of 7 PageID: 586




perform past relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). The claimant
bears the burden of proof at each of these first four steps. At step five, the
burden shifts to the Social Security Administration to demonstrate that the
claimant is capable of performing other jobs that exist in significant numbers
in the national economy in light of the claimant’s age, education, work
experience, and RFC. 20 C.F.R. §§ 404.1520(g), 416.920(g); see Poulos v.
Comm’r of Soc. Sec., 474 F.3d 88, 91–92 (3d Cir. 2007) (citations omitted).
      For the purpose of this appeal, the Court’s review of legal issues is
plenary. See Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir.
1999). Factual findings are reviewed “only to determine whether the
administrative record contains substantial evidence supporting the findings.”
Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000). Substantial evidence is “less
than a preponderance of the evidence but more than a mere scintilla.” Jones v.
Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citation omitted). “It means such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. When substantial evidence exists to support the ALJ’s factual
findings, this Court must abide by the ALJ’s determinations. See id. (citing 42
U.S.C. § 405(g)).
   B. The ALJ’s Decision
      The ALJ applied the five-step framework.
      At step one, the ALJ found that Wiskidensky had not performed
substantial gainful activity after his alleged onset date through his date last
insured. (R. 18.)
      At step two, the ALJ found that he had the severe impairment of back
impairment including post laminectomy syndrome, degenerative disc disease,
and radiculopathy. (R. 19.) The ALJ found that he did not have any severe
mental impairments because treatment for his mental disorders allowed him to
control symptoms. (Id.)




                                         3
   Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 4 of 7 PageID: 587




       At step three, the ALJ found that his back impairment did not meet or
equal listing-level severity, specifically referring to Listing 1.04 for disorders of
the spine. (R. 20.)
       At step four, the ALJ found that he had the RFC to perform sedentary
work, but could not perform his past relevant work as a heating, ventilation,
and air conditioning installer. (R. 20–24.)
       At step five, the ALJ relied upon vocational expert (“VE”) testimony that
Wiskidensky could perform alternative sedentary occupations, so he could still
perform work that existed in significant numbers in the national economy. (R.
24–26.) However, since Wiskidensky turned 50 on May 6, 2018, the ALJ
granted his claim for disability as of that date based on Vocational Rule
201.14, which provides that a claimant with Wiskidensky’s background, once
attaining age 50, is considered disabled if he is unable to perform his past
relevant work. (R. 26.) Thus, the ALJ issued a partially favorable decision,
granting Wiskidensky benefits starting from May 6, 2018.
       Wiskidensky appeals from the adverse portion of the ALJ’s decision,
claiming that he is also entitled to benefits from his alleged onset date of
January 27, 2016 through May 5, 2018.
III.   DISCUSSION
       Wiskidensky raises three issues: (1) whether, at step two, his mental
impairments qualified as “severe”; (2) whether, at step three, his spinal
impairments qualified as a listed impairment; and (3) whether, at step four, his
RFC was less than sedentary. (The following discussion should be understood
to relate only to the period for which benefits were denied, January 27, 2016
through May 5, 2018.)
    A. Step Two
       Wiskidensky argues that the ALJ erred in finding that his mental
impairments did not qualify as “severe.” (Pl. Brf. at 13–15.) Step two is aimed at
“dispos[ing] of groundless claims.” Newell v. Comm’r of Soc. Sec., 347 F.3d 541,
546 (3d Cir. 2003). If a claimant has no severe impairments, then the ALJ can



                                          4
    Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 5 of 7 PageID: 588




deny benefits. See id. If the claimant has at least one severe impairment, the
ALJ can move to the next steps, and—importantly—can consider any
impairment at step four. See id.; Rutherford v. Barnhart, 399 F.3d 546, 554 n.7
(3d Cir. 2005). Accordingly, the Third Circuit has regularly rejected claims of
error at step two if the ALJ proceeded to the other steps, because if the
impairment is adequately considered, then any step two error would be
harmless. Orr v. Comm’r of Soc. Sec., 805 F. App’x 85, 88 (3d Cir. 2020); Salles
v. Comm’r of Soc. Sec., 229 F. App’x 140, 145 n.2 (3d Cir. 2007) (citing
Rutherford, 399 F.3d at 553). Because the ALJ found that Wiskidensky
satisfied step two and considered his mental impairments at step four (R. 21),
any step-two claim would fail for harmless error.2
    B. Step Three
       Wiskidensky argues that he meets the criteria for Listing 1.04A
(“Disorders of the spine”). (Pl. Brf. at 15–17.) “For a claimant to show his
impairment matches a listing, it must meet all of the specified medical criteria.
An impairment that manifests only some of those criteria, no matter how
severely, does not qualify.” Jones, 364 F.3d at 504 (citation omitted). The
claimant has the burden to “provide sufficient medical evidence” to show that
he satisfies a listing. Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 120 n.2 (3d
Cir. 2000). Listing 1.04A requires, among other things, “positive straight-leg
raising test (sitting and supine).” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04(A).
The only evidence of such a test Wiskidensky points to is a check-box style


2       Regardless, there was no substantive error. A “severe” impairment is one that
“significantly limits [a claimant’s] physical or mental ability to do basic work
activities.” 20 C.F.R. § 404.1520(c). The ALJ found that records showed that
Wiskidensky took medication that controlled symptoms of his bipolar disorder and
borderline personality disorder. (R. 19.) The ALJ also assigned weight to state agency
psychological consultants’ and a psychological examiner’s conclusions that his mental
impairments were non-severe and his mental capacity was only “mildly impaired.” (R.
20.) Accordingly, there was “more than a mere scintilla” of evidence to support the
ALJ’s finding. Jones, 364 F.3d at 503; see also Chandler v. Comm’r of Soc. Sec., 667
F.3d 356, 361 (3d Cir. 2011) (state agency consultants’ “opinions merit significant
consideration” (citation omitted)).


                                          5
    Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 6 of 7 PageID: 589




report from Dr. Farmer that notes a positive straight-leg test in the right leg but
a negative test in the left leg. (R. 235.) This report does not specify that both a
sitting and supine test were performed, as the listing requires. Because
Wiskidensky has not provided evidence to show that this requirement in the
listing was satisfied, I affirm the ALJ’s finding that he did not meet the criteria
for Listing 1.04A. See Burnett, 220 F.3d at 120 n.2; see also Hevner v. Comm’r
Soc. Sec., 675 F. App’x 182, 184 (3d Cir. 2017) (“‘[C]heck box’ forms that
require little or no explanation . . . are ‘weak evidence at best’ . . . .” (quoting
Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993))); Harris v. Comm’r of
Soc. Sec., Civ. No. 09-3219, 2010 WL 2874352, at *5 (D.N.J. July 19, 2010)
(“[B]ecause Harris’s straight-leg raising test did not satisfy Listing 1.04, the ALJ
was correct in concluding that Harris did not meet or medically equally that
listing.”).
    C. Step Four
       Wiskidensky argues that the ALJ erred in finding that he had the RFC to
perform sedentary work. (Pl. Brf. at 17–19.) Specifically, he argues that the ALJ
erred in discounting the opinions of his treating physicians, which in his view
compel a finding of a less-than-sedentary RFC. (Id.)3 Ordinarily “[a]n ALJ
should give treating physicians’ reports great weight,” but such an opinion may
nevertheless “be afforded more or less weight depending upon the extent to
which supporting explanations are provided.” Brownawell v. Comm’r of Soc.
Sec., 554 F.3d 352, 355 (3d Cir. 2008) (internal quotation marks and citations
omitted). “When a conflict in the evidence exists, the ALJ may choose whom to
credit but cannot reject evidence for no reason or for the wrong reason. The
ALJ must consider all the evidence and give some reason for discounting the


3       I do not accept the Commissioner’s argument that any error in the RFC
conclusion would be harmless in light of the step five analysis. (Def. Brf. at 17.) To
simplify a bit, Wiskidensky was found not disabled at step five because the VE
identified sedentary jobs which he could perform. (R. 25.) A less-than-sedentary RFC
would tend to undermine the step five conclusion that there were jobs he could
perform.


                                           6
  Case 2:19-cv-20989-KM Document 12 Filed 10/30/20 Page 7 of 7 PageID: 590




evidence she rejects.” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)
(internal quotation marks and citations omitted).
      The ALJ permissibly weighed Drs. Zaietta’s and Farmer’s opinions. The
ALJ gave “little weight” to Dr. Zaietta’s opinion that Wiskidensky “was unable
to meet competitive standards in a variety of areas” because Wiskidensky’s
“level of daily functioning contradicts those opinions.” (R. 23.) Accordingly, the
ALJ discharged the duty to “consider all the evidence” when reviewing Dr.
Zaietta’s opinion and to give an evidentiary reason for why it was unpersuasive.
Plummer, 186 F.3d at 429. The ALJ gave only “partial weight” to Dr. Farmer’s
reports because there was no evidence or explanation to support Dr. Farmer’s
check-box form indicating that Wiskidensky’s impairments meant he would
miss work or be off task. (R. 23.) Thus, the ALJ cited the lack of a supporting
explanation, see Brownawell, 554 F.3d at 355, and use of check-box forms,
Hevner, 675 F. App’x at 184. Both are legitimate bases to assign less weight to
a medical opinion.
      Moreover, the ALJ reviewed all the medical evidence, not just the
opinions of Dr. Farmer and Dr. Zaietta, in reaching the RFC conclusion. (R. 20–
23.) Wiskidensky does not take issue with that other evidence, which is
substantial and which supports the RFC conclusion of the ALJ.
IV.   CONCLUSION
      For the reasons set forth above, the Commissioner’s decision is affirmed.
In particular, the Court upholds the challenged denial of benefits for the period
January 27, 2016 through May 5, 2018 only.
      A separate order will issue.
Dated: October 30, 2020


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                         7
